*512In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Barbara J. Smith and Patricia Sofokles as candidates in a primary election to be held on September 13, 2005, for the nomination of the Republican Party as its candidates for the public offices of Councilman-at-Large of the City of Newburgh, the petitioners appeal from a final order of the Supreme Court, Orange County (Horowitz, J.), dated August 10, 2005, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed, without costs or disbursements.
Contrary to the petitioners’ contention, there was no material alteration with respect to the total number of signatures witnessed on sheet 12 of the designating petition. Rather, the alleged alteration to that portion of sheet 12 was an overwriting which did not change what was originally written (see Matter of McShane v Coveney, 37 NY2d 789, 791 [1975]; cf. Matter of Jonas v Velez, 65 NY2d 954, 955 [1985]). Moreover, there is no evidence as to significant differences of times or circumstances of the writing (see Matter of McShane v Coveney, supra).
The petitioners’ remaining contentions are without merit. Schmidt, J.P., Cozier, Rivera and Fisher, JJ., concur.